DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 10-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Independent claim 10
A method comprising: 
providing a flexible digital radiographic detector; 
enclosing the digital radiographic detector in a conformable bag; 
adding granular media into the conformable bag; 
manually positioning the bag having the detector and granular media therein on an object to be radiographically imaged; and 
evacuating air from the bag.


Analysis:
Claim 10 is ineligible.
Step 1: Statutory Category?
Yes. The claim recites a series of steps and is therefore a process
Step 2A-Prong 1: Judicial Exception recited?
Yes. The claim recites limitations (see above) that results in a “pre-solution activity” for radiographing an object. Examiner is of the opinion that the recited claim falls under 
Step 2A - Prong Two: Integrated into a Practical Application?
No. The claim does not recite additional elements that integrate the judicial exception into a practical application. 
Step 2B: Claim provides an Inventive Concept?
No. As discussed with respect to Step 2A Prong Two, the claim does not recite additional elements that integrate the judicial exception into a practical application and thus does not provide an inventive concept.
Dependent claims 11-17 when analyzed as a whole are held to be patent ineligible under 35 USC101 because the additional recited limitations fail to establish that the claims are not directed to a judicial exception of organizing human activity. The dependent claims further limit the process, but do not add anything significantly more that would make the claims patent eligible.
Allowable Subject Matter
Claims 1-9 and 18-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
As per claim 1 and dependent claims 2-9, the examiner found no reference in the prior art that disclosed or rendered obvious a flexible detector assembly comprising: 
a conformable bag; a flexible digital radiographic detector enclosed by the bag; granular media enclosed by the bag; and an opening in the bag configured to evacuate air therefrom and including all limitations recited in independent claim 1.
As per claim 18, the examiner found no reference in the prior art that disclosed or rendered obvious a method comprising the step(s) of: enclosing a digital radiographic detector and granular media in a conformable bag; positioning the conformable bag on a surface of an object to be radiographically imaged; evacuating air from the conformable bag; radiographically exposing the object to be radiographically imaged; and capturing a radiographic image of the object to be imaged using the enclosed digital radiographic detector as recited in independent claim 18.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent 4065670 to Morsell

    PNG
    media_image1.png
    190
    523
    media_image1.png
    Greyscale

In the system illustrated in FIG. 1, radiation is directed from an X-ray source 10 through an object 11 to an imaging chamber 12… The electrostatic image receptor sheet 14 is fed into the chamber singly or from a roll 15 as desired ... A gas supply 18 is connected to the imaging chamber through a line 19, an oil supply 20 is connected to the chamber through a line 21, and an electric power supply 22 is connected to one of the electrodes through a cable 23 and to circuit ground as indicated.
Abstract
An imaging chamber for a radiographic system for exposing an image receptor sheet to an X-ray source. A chamber with an X-ray window having low and uniform X-ray absorption and being substantially rigid for maintaining a uniform gap spacing between the electrodes with a high pressure in the gap. A window comprising inner and outer plates joined at the sides and a space between the sides with a compression resistant filler, with one plate stressed in compression and the other stressed in tension. A chamber using the X-ray absorbing gas to press the receptor sheet against an electrode to achieve the desired sheet configuration.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY D THOMAS whose telephone number is (571)272-2496. The examiner can normally be reached M-F: 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY D THOMAS/Primary Examiner, Art Unit 2884